BOLIN, Judge.
This case was consolidated with No. 9744, entitled Reiley v. Atlas Construction Company, Inc. et al., which was decided by this Court and reported in 146 So.2d 211.
For the reasons stated in No. 9744, it is ordered that this cause be remanded to the Honorable Second Judicial District Court in and for the Parish of Jackson, State of Louisiana, for the limited purpose of the receipt of all legal evidence relative to any compromise or release between this party and any liability insurer of the driver of the *220vehicle in which she was a guest passenger; and that after, such evidence is received, the case be decided in accordance with law and the views expressed herein. Costs of this appeal are taxed equally against the appellants and appellee and the assessment of all other costs shall await the determination hereof.
Remanded.